Citation Nr: 0529094	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for dental disability 
claimed as secondary to service-connected temporomandibular 
joint syndrome (TMJ).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in December 2003 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

Dental disability was not manifested during the veteran's 
active duty service, nor is any current dental disability 
proximately due to or aggravated by his service-connected 
TMJ.  



CONCLUSION OF LAW

Dental disability was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from an 
August 2001 rating decision which denied service connection.  
In January 2002, a VCAA letter was issued.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in January 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  Additionally, this matter was remanded 
in December 2003 for further development consistent with the 
VCAA, and thereafter, the RO issued another VCAA letter to 
the veteran in May 2004.  The contents of these notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are private 
dental records and dental treatment records from VA Medical 
Centers (VAMC) in Long Beach and West Los Angeles, 
California, and Shreveport, Louisiana.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded a VA examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report 
and accompanying addendum are thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Service connection for dental disability may be established 
either for compensation purposes or for dental treatment 
purposes based on various criteria.  See generally 38 C.F.R. 
§ 3.381.  In August 2000, the veteran claimed entitlement to 
service connection for a "dental condition" as a result of 
his service-connected TMJ.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

In May 2004, the veteran was afforded a VA examination.  The 
examiner reviewed the entirety of the claims folder, and 
provided a summary of the veteran's service dental treatment 
and post-service dental treatment.  In December 1975, the 
veteran underwent a physical examination for induction 
purposes.  On dental examination, in the remarks portion of 
the medical report, the examiner noted "acceptable."  In 
October 1976, the veteran complained of jaw pain while eating 
and denied any trauma.  The examiner documented pain in the 
right TMJ, and diagnosed TMJ.  In December 1976, he underwent 
occlusal adjustment, and it was noted that teeth numbers 18 
and 19 were missing.  In March 1977, he was evaluated for TMJ 
pain and given a Xylocaine injection in the right TMJ and 
prescribed a muscle relaxant.  In October 1977, he was seen 
for TMJ and missing teeth, however, no treatment was 
rendered.  On two occasions in November and December 1977, he 
had occlusal adjustments.  In August 1979, he had an occlusal 
adjustment and Valium was prescribed.  In November 1979, he 
had another occlusal adjustment, and an occlusal protective 
device was fabricated.  In January 1980, teeth numbers 18 and 
19 were going to be replaced, so numbers 17 and 20 were 
prepped for a fixed partial denture.  In June 1980, the fixed 
partial denture was permanently cemented.  In November 1980, 
he was seen to adjust the occlusion of the bridge for 
complaints of "too high."  On separation examination in 
October 1980, it does not reflect that a dental examination 
was performed.  

Subsequent to service he was eligible as a Class II for one 
episode of dental care and referred to a private dentist for 
treatment.  The dentist placed some restorations and did some 
occlusal adjustment and replacement of the bridge from teeth 
numbers 17 through 20.  In 1982, he had some additional 
restorative treatment at the VA Shreveport.  He had more 
occlusal adjustments and another occlusal protective device 
fabricated.  In 1984, he complained of problems chewing on 
bridge, and some occlusal adjustment was performed.  At VA 
Shreveport the bridge was remade, constituting the third 
fixed partial denture.  An August 1984 VA examination 
reflects a diagnosis of TMJ and myofascial pain disorder 
(MPD).  In June 1991, the veteran sought emergency treatment 
at VA Long Beach for open lock which spontaneously reduced 
and he was referred to dental.  Records document pain in the 
TM joints, and clicking and popping bilaterally.  That same 
month, an oral surgeon diagnosed left TMJ disc derangement 
and myofascial pain disorder.  In July 1991, he sought 
treatment with a dentist at VA Long Beach, and impressions 
were taken for an occlusal protective device which was 
delivered to the veteran in August.  In 1996, a private 
dentist removed the bridge on the lower left and fabricated a 
unilateral removable partial denture for the veteran.  In 
August 2000, he sought emergency treatment at VA West Los 
Angeles complaining of left TMJ pain and missing teeth.  At 
that time, he was not wearing partial denture.  He was not 
eligible for treatment, and was referred to a private 
dentist.  At the May 2004 VA examination, the veteran denied 
any VA or private dental visits since August 2000.

The May 2004 examiner then provided a summary of the 
veteran's medical history as reported by the veteran.  The 
veteran claimed that in 1976 he was hit in the face on the 
left side by a door of a two and a half ton truck which 
caused swelling, pain, and difficulty closing his teeth 
together.  He sought treatment, was prescribed medication, 
and told to heat the area.  After the acute trauma subsided, 
he noticed clicking in both jaw joints.  "Some time later" 
his jaw began locking open occasionally which he was able to 
relieve by "wiggling it around."  He reported continuous 
open lock up until the time of the examination, and reported 
only seeking emergency treatment in June 1991 (VA Long 
Beach), although it did spontaneously dislocate.

His dental treatment in service consisted of multiple 
occlusal adjustments and an oral occlusal protective device 
("splint").  These treatments decreased his symptoms for a 
time, but never alleviated them completely.  In 1980, his 
missing teeth on the lower left were restored with a fixed 
partial denture.  This bridge was never "right," therefore 
post-service a private dentist provided a new fixed partial 
denture for the lower left.  He reported occlusion problems 
with this fixed partial denture, so it was remade in 1984 by 
VA Shreveport.

At the time of the examination, he had no teeth in the lower 
left as the fixed partial denture was removed by a private 
dentist because it "broke."  He complained of TMJ pain and 
open lock, as well as moderate to severe headaches in the 
left temporal area.  He also reported muscle spasms since the 
initial trauma.  The veteran was highly distressed by his 
chronic pain and disability, and stated that he to alter his 
diet (cannot eat raw or tough foods) and the problem impacted 
his job which requires talking on the phone and in person.

On physical examination, the examiner opined that the veteran 
was moderately to severely impacted by his TMJ dysfunction, 
both in loss of ability to eat all types of foods and in 
interfering with his ability to do his job (talking).  
Additionally, he experiences sleep disturbances due to the 
pain and muscle spasms from his TM joint.  The examiner 
observed that the veteran was missing teeth numbers 1, 15, 
18, 19, 21, and 32.  Missing numbers 15, 18, and 19 could 
very well exacerbate the underlying joint dysfunction as he 
did not have any occlusal stops on the left side and that was 
the most damaged side.  The examiner opined that most likely 
these teeth could be replaced under the care of a specialist 
(prosthodontist) who can also manage his joint disorder.  An 
extra-oral examination revealed positive tenderness over both 
temporomandibular joints, positive left sub-mandibular 
tenderness, positive tenderness left mandible in the 
posterior area, positive left temporalis tenderness to 
palpation, and positive clicking and popping left TMJ.  An 
intra-oral examination revealed maximum inter-occlusal 
opening (MIO) 20 millimeters, left lateral excursion 6 
millimeters, right lateral excursion 2 millimeters, and 
deviation of the mandible to the left upon opening.  The 
mandibular midline was skewed to the left in centric 
occlusion, and the posterior teeth were in the Angle Class I 
occlusion.  Tooth number 14 was severely extruded due to no 
mandibular stops.  Tooth number 17 was tilted and severely 
periodontally involved.  There were no findings of bone loss.  
The examiner diagnosed internal disc derangement of the left 
TMJ consistent with history of trauma exacerbated by lack of 
posterior occlusion on the mandibular left; myofascial pain 
syndrome probably secondary to the joint disorder and the 
concomitant chronic joint inflammation as well as the lack of 
posterior occlusion; and, arthritic changes in the left 
condylar head secondary to the chronic disc derangement and 
lack of posterior occlusal stops.

In May 2005, the examiner prepared an addendum to the May 
2004 examination report.  The examiner stated the following 
with regard to the claimed dental condition:

Dental disease is a result of the 
following:  the oral flora that is native 
to the oral cavity, diet (high sucrose) 
and neglect.  With regular, meticulous 
home care, a balanced diet and REGULAR 
visits to the dentist, most dental 
disease can be minimized.  There are, of 
course, conditions which exacerbate 
dental disease, for example, diabetes 
exacerbates periodontal (gum) disease, as 
does some of the leukemias.  Chemotherapy 
has a huge negative impact on the 
periodontium.  Xerostomia (dry mouth) due 
to either glandular dysfunction (e.g. 
Sjogren's syndrome, radiation to the 
head) seriously negatively impacts dental 
caries (decay).  However, in the majority 
of cases, the main cause of oral disease 
is neglect:  not seeing a dentist for a 
cleaning and check up and early 
restoration of decay.  

The veteran entered the military missing 
teeth #18 and 19; these were probably 
lost due to decay (as he was young at the 
time, and periodontal disease usually 
strikes later).  His joint dysfunction 
was most likely due to the blow to his 
face, although anatomy may have made him 
more susceptible.  It is unclear why the 
fixed bridge on the lower left (replacing 
the teeth NOT EXTRACTED by the military) 
needed to be replaced three times.  
However, a wisdom tooth (#17) was used as 
an abutment for a four unit bridge, which 
is a gamble at best as wisdom teeth are 
not usually the most solid of abutments, 
and four units is a long span.  The 
second to the last bridge was placed on 
fee basis in 1984 per the records.  The 
veteran told me that that bridge was then 
replaced by his private dentist in 1996 
(he did not say why).  However, that 
meant that the bridge lasted 12 years, 
which is over the estimated 5-10 years 
expected for a fixed restoration.  NO 
dental restorations last forever; they 
all need to be replaced sometime.  In May 
2004 the veteran stated that he had no 
dental treatment AT ALL since 2000.  In 
May 2004 Tooth #17 was noted to be 
periodontally involved and needed to be 
extracted.  In fact, [the veteran] has 
generalized periodontal disease per the 
radiograph submitted May 2004.  I have no 
way to know if he currently has dental 
caries.  Both of these are due to 
neglect.  Therefore, it is my opinion 
that the TMJ disorder has not contributed 
to his dental disorders at all.  On the 
other hand, the dental disorders (mainly 
the missing teeth) are most likely 
negatively impacting his TMJ.  Veterans 
who have 10% SC for TMJ disorders would 
likely receive any necessary dental 
treatment needed to alleviate the TMJ 
disorder.  Unfortunately, this veteran is 
0% sc for the TMJ. 

The Board notes for the record that service connection is in 
effect for TMJ,  rated noncompensably disabling effective 
January 1981, and 30 percent disabling effective May 2004.  A 
June 2005 rating decision reflects that the veteran's 
disability rating was increased pursuant to the findings in 
the VA examination and addendum discussed above.  

There is no evidence, however, to support an etiological 
relationship between the veteran's claimed "dental 
condition" and service-connected TMJ.  Although the 
veteran's service medical records reflect that the veteran 
underwent dental treatment during service, including multiple 
occlusal adjustments, the evidence does not reflect that any 
claimed dental condition is etiologically related to service 
or as a result of his service-connected TMJ.  Upon a review 
of the entirety of the veteran's dental records and history, 
the VA examiner opined that the veteran's periodontal disease 
and dental caries were as a result of neglect, and not as a 
result of his service-connected TMJ.  The Board interprets 
the VA examiner's opinion that the TMJ has not contributed to 
the dental disability at all as meaning not only that there 
was no proximate causation, but also no aggravation.  

The Board accepts the VA examination as being the most 
probative medical evidence on the subject, as it was based on 
a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds it is probative and material to the veteran's 
claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is 
no evidence to suggest that the veteran's claimed dental 
condition is as a result of his service-connected TMJ or 
otherwise related to service.

In reaching this decision, the Board has considered the 
veteran's assertions that his dental disability is due to 
service and/or his service-connected TMJ, however, he is not 
competent to provide an opinion requiring medical knowledge, 
such as etiology of a claimed disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
claim of service connection for a dental disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


